Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Action/Status of Claims
Claims 1-5, 7-8, 10-11, 13-15 are pending in this application. The examiner acknowledges receipt of applicant’s arguments and remarks, filed 11/5/20, have been entered and fully considered by the examiner. Accordingly, claims 1-5, 7-8, 10-11, 13-15 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous office action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO2005030179), Fleshner-Barak et al. (US20040234608) as evidenced by Shell (US5007790), Borsadia et al. (US20070098778), and Dharmadhikari et al. (US20080107732).
Applicant Claims:
-- A gastroretentive swellable sustained-release formulation comprising:
a sustained-release granulated material, which comprises granules comprising metformin or a pharmaceutically acceptable salt thereof and a swellable polymer, and a coating layer containing a water-insoluble polymer applied on the surface of the granules; and a superdisintegrant,
wherein the superdisintegrant is present as an extragranular component mixed with the
sustained-release granulated material and thereby providing the formulation with a sustained-release
portion, and promoting or accelerating the swelling of the swellable polymer when the formulation
is exposed to an aqueous environment.

-- A method of preparing the sustained-release formulation of claim 1, comprising:
(a)  preparing granules comprising metformin or a pharmaceutically acceptable salt thereof; and a swellable polymer
(b)  preparing a sustained-release granulated material, wherein a coating layer is formed thereon by coating the granules with a water-insoluble polymer; and
(c) preparing a formulation by mixing the sustained-release granulated material and a superdisintegrant.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding claims 1, 3-4, 7-8, 10, and 13, Cho teaches sustained release, film coated cores, which reads on the instantly claimed granules, which comprise antidiabetic agents, specifically metformin, a swellable polymer, specifically hydroxypropylmethyl cellulose/hypromellose and a coating layer which comprises a water-insoluble polymer applied to the surface of the granules/cores, specifically methacrylic acid copolymer and/or ethylcellulose, which reads on the instantly claimed water-insoluble polymer coated granules (See Cho: entire document; Abstract; pg. 3, ln. 17-25; pg. 4, ln. 9-19; pg. 5, ln. 1-7 and ln. 12-33; pg. 6, ln. 1-5 and ln. 10-13, and ln. 18-20; pg. 6, ln. 23-pg. 7, ln. 10; pg. 7, ln. 11-18 and ln. 26-27; pg. 10, ln. 6-10, swellable polymer (specifically Methocel K4M, which contains hypromellose); Claims 1-3, 5-7, 10-13; pg. 11, ln. 6-10 and 18-30, metformin; Examples 1-5). Cho further teaches wherein their cores can comprise from 0.2-5% of a superdisintegrant, specifically sodium starch glycolate in the sustained release core which read on the claimed range of 0.5-5 wt% (see pg. 10, ln. 6-10, PRIMOJEL®). Regarding claim 5, Cho teaches Regarding claim 1, Cho teaches wherein the swellable polymer/hydroxypropylmethyl cellulose is comprised in the amount from 10 wt% to about 40 wt% based on the total amount of the cores/granules, more specifically wherein the swellable polymer maybe about 1 to 99 wt% of the sustained release core which would read on the instantly claimed ranges (See entire document; Examples 1-5; pg. 3, ln. 15-35; claim 7; pg. 5, ln. 12-end of page). Regarding claim 1, Cho teaches wherein the water-insoluble enteric coating polymer is comprised in the amount of from 1% to about 20 wt% of the sustained release cores/granules (See entire document; examples 1-5; pg. 7, ln. 26-27). Regarding claim 1, Cho teaches wherein the formulation can also comprise a superdisintegrant in amounts of 0.2-5 wt% of the sustained release core, which reads on the instantly claimed amounts of 0.5-5 wt% based on the total amount of the formulation (see entire document; abstract; pg. 6, ln. 18-20). Regarding claim 14, Cho teaches methods of preparing sustained release tablets wherein (a) the granules comprising drug and swellable polymer are prepared, and (b) preparing the sustained release granule material wherein an enteric coating layer is formed on the granules with a water-insoluble polymer, e.g. methacrylic acid copolymer (See entire document; pg. 10, ln. 6-pg. 11, ln. 3; Examples 1-5). Regarding claim 15, Cho teaches further adding a film layer on the external surface of the sustained release formulation/tablet itself, specifically an outer coating layer which comprises a film forming polymer (See entire document; Abstract; pg. 8, last paragraph-pg. 10, ln. 2; examples wherein the tablets were then coated with a coating which comprises a drug).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Regarding claims 1-5, 7-8, 10-11, 13-15 especially claims 1-2, Cho does not expressly an example wherein the active agent is metformin, specifically in amounts of 250 mg 
Borsadia discloses a formulation that can be a double-layer tablet comprising a sustained-release composition and an immediate-release composition; the sustained release composition comprising beads or granules comprising e.g. 500 mg metformin and a water-soluble polymer, which water-soluble polymer can be polyethylene oxide, can have a viscosity of e.g. 4500 cps, and can be present in the amount of e.g. 5 wt%, with a film coating that can comprise a water-insoluble polymer, which water-insoluble polymer can be e.g. ethylcellulose or EUDRAGIT NE 40D and can be present in the amount of e.g. 7-17 wt%; and the immediate-release composition comprising e.g. 10 mg atorvastatin (i.e. an HMG CoA reductase inhibitor) (abstract; paragraphs 0021-0023, 0034, 0036-0038, 0040, 0044, 0076, 0087, 0170, 0193; examples 1-2E, 5).
	Regarding claims 1-5, 7-8, 10-11, 13-15, especially 1, 11, and 14, Cho does not teach wherein the superdisintegrant is croscarmellose sodium or is present as an extragranular component. However, this deficiency in Cho is addressed by Fleshner-Barak. Fleshner-Barak teaches that croscarmellose sodium is known superdisintegrant that can be used extragranularly for forming gastroretentive swellable sustained pharmaceutical formulations and is an equivalent/interchangeable with the instantly claimed sodium starch glycolate (See Fleshner-Barak: [0034-0035]; [0039-0040]; [0043, croscarmellose sodium]; [0065, particles coated with ethyl cellulose]; [0051-0052, extragranular components, e.g. superdisintegrant]).
	Regarding claims 1-5, 7-8, 10-11, 13-15, Cho does not teach adding the disintegrant after the sustained release granules are formed and coated with the water-insoluble polymer. However, Cho does teach that the only necessary components of the granules are the active drug and the swellable polymer, specifically hydroxypropylmethyl cellulose/hypromellose, and the water-insoluble polymer coating. However, this deficiency in Cho is addressed by Fleshner-
	Regarding claim 15, Cho teaches coating tablets with various coatings and that the final tablets can be coated with a polymer which comprises a second drug as is discussed above. However, it was known to final coat tablets which are gastroretentive with film-forming polymers as is evidenced by Dharmadhikari.
	Dharmadhikari teaches gastric retentive formulations which are finally film coated with a polymeric coating which can comprise polymers that swell which further help the formulation to be retained in the stomach for effective drug release (See abstract; [0036]; Claims, etc.).
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present application filing employ the teachings of Cho, outlined supra, to devise Applicant's prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to include the claimed amount of superdisintegrant outside of the sustained release granules of Cho and Fleshner-Barak as is instantly claimed because Fleshner-Barak teaches that the same superdisintegrants that are instantly claimed can be used intergranularly or extragranularly as is instantly claimed to form effective gastroretentive swellable sustained release tablets, which reads on mixing the sustained release granulated material and a superdisintegrant as is instantly claimed and taught by Fleshner-Barak and would have been obvious to one of ordinary skill in the art to include in the formulations in the claimed amounts to deliver metformin because as is taught by Cho the claimed amounts of the claimed superdisintegrants were already known in the art to be effective for delivering metformin via extended gastroretentive swellable formulations. One of ordinary skill in the art would be motivated to combine the metformin granules containing the swellable polymer and coating claimed as taught by Cho with the extragranular superdisintegrant taught by Fleshner-Barak in the amounts of Cho because Fleshner-Barak teaches that the superdisintegrants swell in the stomach to help with the retention of the drug form in the stomach and as the superdisintegrant swells and is retained in the stomach, the coated particles will slowly absorb the moisture via break down of the coating and then the particles will swell which will allow for an even longer period for extended release of the drugs contained within the granules and will allow for the 

Regarding the newly added limitation wherein the coating layer containing the water-insoluble polymer intervenes between the swellable polymer and the superdisintegrant, this is taught by the combination of Cho and Fleshner-Barak as is discussed above because Cho teaches sustained release, film coated cores, which reads on the instantly claimed granules, which comprise antidiabetic agents, specifically metformin, a sustained release granulated material which comprises a swellable polymer, specifically hydroxypropylmethyl cellulose/hypromellose and an enteric coating layer which comprises a water-insoluble polymer applied to the surface of the granules/cores. Cho further teaches wherein the formulation/cores can contain 0.2-5% superdisintegrant, but that this is not required by the gastroretentive swellable cores. However, Fleshner-Barak teaches adding a disintegrant, e.g. croscarmellose sodium or sodium starch glycolate as they are interchangeable, to a formulation after forming sustained release granules wherein the superdisintegrant can be an intragranular component or an extragranular component when forming gastroretentive swellable sustained release formulations and wherein the granules of active agent without the superdisintegrant can be coated with a water insoluble polymer coating, e.g. ethyl cellulose (See entire document; Abstract; Claims; [0034-0035]; [0039-0040]; [0043, croscarmellose sodium]; [0062-0065, particles coated with ethyl cellulose]; [0051-0052, intragranular or extragranular components, e.g. superdisintegrant]). Again, one of ordinary skill in the art would be motivated to combine the metformin granules containing the swellable polymer and coating claimed as taught by Cho with the extragranular superdisintegrant taught by Fleshner-Barak in the amounts of Cho because Fleshner-Barak teaches that the superdisintegrants swell in the stomach to help with the retention of the drug form in the stomach and as the superdisintegrant tablet matrix swells and is retained in the stomach, the coated particles within the matrix will slowly absorb the moisture 
Finally, it would have been obvious to film-coat the sustained release tablets/formulation as claimed in claim 15 because Cho teaches that the final tablets can be coated with polymers and other drugs and because Dharmadhikari teaches film-coating gastroretentive formulations with film-forming polymers and swellable polymers to ensure the tablets are retained within the stomach for as long as necessary for the drug to be effectively released. Thus, it would have been obvious to film-coat the claimed formulation of Cho, Borsadia, Fleshner-Barak as evidenced by Shell, with the film coating of Dharmadhikari because Cho teaches film coating the final tablets and Dharmadhikari teaches using film-forming polymers to coat tablets to provide even more gastroretentive properties to the formulation to ensure effective drug release of the claimed metformin formulation into the stomach allowing for longer control of diabetes symptoms with the metformin and thereby allowing for longer times between dosages. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks


Conclusion
	Claims 1-5, 7-8, 10-11, 13-15 are rejected.
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616